Title: From George Washington to Constant Freeman, Jr., 24 September 1789
From: Washington, George
To: Freeman, Constant Jr.

 
          
            Sir,
            New York, September 24th 1789.
          
          Your letter of the 9th of July has been received and, agreeable to your desire, I embrace the opportunity, by the return of Mr Brown to the western country, to inform you that the letter, account &ca, relative to my business in Red-stone came safe to my hands. I am Sir, your most obedient servant
          
            G. Washington
          
        